DETAILED ACTION

The instant application having application No 16/956666 filed on 06/22/2020 is presented for examination by the examiner.

Examiner Notice
Claim 1 would be allowable if (i) claims 4 or 5 or 6 are incorporated into the independent claim 1.
Claim 7 would be allowable if (i) claims 10 or 11 or 12 are incorporated into the independent claim 7.
Claim 13 would be allowable if (i) claims 16 or 17 or 18 are incorporated into the independent claim 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over KRCMARICIC-BARACKOV et al. (US 20200266989, Aug. 20, 2020) in view of Lohe et al. (US 20210266167, Aug. 26, 2021).

Regarding Claim 1, KRCMARICIC-BARACKOV discloses generating a multicast address including a multicast group identifier that is generated at least in part based on a genesis block identifier that uniquely identifies a blockchain serviced by the blockchain system(page 18, par(0210 and 0217), line 1-20, see Fig 23 shows,  generate a new genesis has value, prepare first SDL records registering the configure device, network cipher key, network address, re-compute all hashes and generate the blockchain block and register it in its SDL);
	joining a multicast group identified by the multicast group identifier (page 27, par (0306-0307), line 1-20, Routing in such ad-hoc networks deployed using the SDL is performed using "ClusterCast", a fully distributed unicast and multicast routing, Route Request messages from a source Node is multicast across the network, being forwarded master receiving a Cluster Cast Route Request message checks destination is within its cluster, If the destination is indeed within its Cluster); 
	and transmitting a message destined to the multicast address, wherein the
message includes a request for a unicast address of another component of
the blockchain system(page 27, par (0306-0307), line 1-20, Routing in such ad-hoc networks deployed using the SDL is performed using "ClusterCast", a fully distributed unicast and multicast routing, Route Request messages from a source Node is multicast across the network, being forwarded master receiving a Cluster Cast Route Request message checks destination is within its cluster, If the destination is indeed within its Cluster, it shall respond by a Route Response message, back propagation towards the source will define which route is the shortest between the source and the destination).
a network device of a cloud computing System, including a first blockchain component that is one of a plurality of blockchain components forming a blockchain system, of dynamic discovery of another blockchain component of the blockchain system.
	Lohe is the same field of invention teaches a network device of a cloud computing System(page 54, par(0503), line 10-15, public cloud computing resources allowing for the serving),
	 including a first blockchain component that is one of a plurality of blockchain
components forming a blockchain system, of dynamic discovery of another blockchain
component of the blockchain system(page 26, par(0283), line 1-15, identifies the appropriate blockchain that was recorded at a time of the transaction identified in the tuple and retrieves the corresponding transactions from the appropriate blockchains(plurality of blockchains) by searching using the query target's address).
KRCMARICIC-BARACKOV and Lohe are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the plurality of blockchain components forming a blockchain system, of dynamic discovery of another blockchain component of the blockchain system the teaching of KRCMARICIC-BARACKOV to include the identifies the appropriate blockchain that was recorded at a time of the transaction identified in the tuple and retrieves the corresponding transactions from the appropriate blockchains the teaching 

	Regarding Claim 2, KRCMARICIC-BARACKOV discloses generating the multicast address includes determining the genesis block identifier that uniquely identifies the blockchain(page 18, par(0210 and 0217), line 1-20, see Fig 23 shows,  generate a new genesis has value, prepare  SDL records, par (0306-0307), line 1-20, Routing in such ad-hoc networks deployed using the SDL is performed using "ClusterCast", a fully distributed multicast routing); 
	and determining the multicast group identifier based at least in part on the
genesis block identifier (page 18, par (0210 and 0217), line 1-20, see Fig 23 shows, generate a new genesis has value, prepare SDL records, par (0306-0307), line 1-20, Routing in such ad-hoc networks deployed using the SDL is performed using "ClusterCast", a fully distributed multicast routing, back propagation towards the source will define which route is the shortest between the source and the destination).

	Regarding Claim 3, KRCMARICIC-BARACKOV discloses all aspects of the claimed invention, except generating the multicast address further includes determining a type of a blockchain component and an implementation name of a blockchain component; and wherein determining the multicast group identifier is further based on the type of the blockchain component and the implementation name of the blockchain component.
(page 33, par(0346), line 1-15, the smart contract may be generated by converting the determined contract data into the compatible format, he smart contract may be stored in an arbitrary 80-byte header one may be allowed to send in a blockchain transaction, the header containing smart contract information recorded in the blockchain in an XML format(wherein XML format is the type of the blockchain)); 
	and wherein determining the multicast group identifier is further based on the type of the blockchain component and the implementation name of the blockchain component(page 33, par(0346), line 1-15, the smart contract may be generated by converting the determined contract data into the compatible format, he smart contract may be stored in an arbitrary 80-byte header one may be allowed to send in a blockchain transaction, the header containing smart contract information recorded in the blockchain in an XML format(wherein XML format is the type of the blockchain) data associated with the Authority B(wherein Authority B is multicast identifier)).

	Regarding Claim 7, KRCMARICIC-BARACKOV discloses the network device comprising a non-transitory computer readable medium to store instructions; a processor coupled with the non-transitory computer readable medium to process the stored instructions to generate a multicast address including a multicast group identifier that is generated at least in part based on a genesis block identifier that uniquely identifies a blockchain serviced by the blockchain system(page 18, par(0210 and 0217), line 1-20, see Fig 23 shows,  generate a new genesis has value, prepare first SDL records registering the configure device, network cipher key, network address, re-compute all hashes and generate the blockchain block and register it in its SDL),
	 join a multicast group identified by the multicast group identifier (page 27, par (0306-0307), line 1-20, Routing in such ad-hoc networks deployed using the SDL is performed using "ClusterCast", a fully distributed unicast and multicast routing, Route Request messages from a source Node is multicast across the network, being forwarded master receiving a Cluster Cast Route Request message checks destination is within its cluster, If the destination is indeed within its Cluster); 
	and transmit a message destined to the multicast address, wherein the message includes a request for a unicast address of another component of the blockchain system(page 27, par (0306-0307), line 1-20, Routing in such ad-hoc networks deployed using the SDL is performed using "ClusterCast", a fully distributed unicast and multicast routing, Route Request messages from a source Node is multicast across the network, being forwarded master receiving a Cluster Cast Route Request message checks destination is within its cluster, If the destination is indeed within its Cluster, it shall respond by a Route Response message, back propagation towards the source will define which route is the shortest between the source and the destination).
	KRCMARICIC-BARACKOV discloses all aspects of the claimed invention, except a network device in a cloud computing system, including a first blockchain component that is one of a plurality of blockchain components forming a blockchain system, for dynamic discovery of another blockchain component of the blockchain system.
	Lohe is the same field of invention teaches a network device in a cloud computing system(page 54, par(0503), line 10-15, public cloud computing resources allowing for the serving), 
	including a first blockchain component that is one of a plurality of blockchain components forming a blockchain system, for dynamic discovery of another blockchain component of the blockchain system (page 26, par (0283), line 1-15, identifies the appropriate blockchain that was recorded at a time of the transaction identified in the tuple and retrieves the corresponding transactions from the appropriate blockchains (plurality of blockchains) by searching using the query target's address).
KRCMARICIC-BARACKOV and Lohe are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the plurality of blockchain components forming a blockchain system, of dynamic discovery of another blockchain component of the blockchain system the teaching of KRCMARICIC-BARACKOV to include the identifies the appropriate blockchain that was recorded at a time of the transaction identified in the tuple and retrieves the corresponding transactions from the appropriate blockchains the teaching of Lohe because it is providing both the signature and the public key which verifies the public key and also checks the signature against the public key.

	Regarding Claim 8, KRCMARICIC-BARACKOV discloses to generate the
(page 18, par(0210 and 0217), line 1-20, see Fig 23 shows,  generate a new genesis has value, prepare  SDL records, par (0306-0307), line 1-20, Routing in such ad-hoc networks deployed using the SDL is performed using "ClusterCast", a fully distributed multicast routing); and determine the multicast group identifier based at least in part on the genesis  block identifier(page 18, par(0210 and 0217), line 1-20, see Fig 23 shows,  generate a new genesis has value, prepare  SDL records, par (0306-0307), line 1-20, Routing in such ad-hoc networks deployed using the SDL is performed using "ClusterCast", a fully distributed multicast routing, back propagation towards the source will define which route is the shortest between the source and the destination).

	Regarding Claim 9, KRCMARICIC-BARACKOV discloses all aspects of the claimed invention, except generating the multicast address further includes determining a type of a blockchain component and an implementation name of a blockchain component; and wherein determining the multicast group identifier is further based on the type of the blockchain component and the implementation name of the blockchain component.
	Lohe is the same field of invention teaches generating the multicast address further includes determining a type of a blockchain component and an implementation name of a blockchain component(page 33, par(0346), line 1-15, the smart contract may be generated by converting the determined contract data into the compatible format, he smart contract may be stored in an arbitrary 80-byte header one may be allowed to send in a blockchain transaction, the header containing smart contract information recorded in the blockchain in an XML format(wherein XML format is the type of the blockchain)); 
	and wherein determining the multicast group identifier is further based on the type of the blockchain component and the implementation name of the blockchain component(page 33, par(0346), line 1-15, the smart contract may be generated by converting the determined contract data into the compatible format, he smart contract may be stored in an arbitrary 80-byte header one may be allowed to send in a blockchain transaction, the header containing smart contract information recorded in the blockchain in an XML format(wherein XML format is the type of the blockchain) data associated with the Authority B(wherein Authority B is multicast identifier)).

	Regarding Claim 13, KRCMARICIC-BARACKOV discloses generated at least in part based on a genesis block identifier that uniquely identifies a blockchain serviced by the blockchain system (page 18, par (0210 and 0217), line 1-20, see Fig 23 shows, generate a new genesis has value, prepare first SDL records registering the configure device, network cipher key, network address, re-compute all hashes and generate the blockchain block and register it in its SDL); 
	joining a multicast group identified by the multicast group identifier (page 27, par (0306-0307), line 1-20, Routing in such ad-hoc networks deployed using the SDL is performed using "ClusterCast", a fully distributed unicast and multicast routing, Route Request messages from a source Node is multicast across the network, being forwarded master receiving a Cluster Cast Route Request message checks destination is within its cluster, If the destination is indeed within its Cluster);
	 and transmitting a message destined to the multicast address, wherein the message includes a request for a unicast address of another component of the blockchain system(page 27, par (0306-0307), line 1-20, Routing in such ad-hoc networks deployed using the SDL is performed using "ClusterCast", a fully distributed unicast and multicast routing, Route Request messages from a source Node is multicast across the network, being forwarded master receiving a Cluster Cast Route Request message checks destination is within its cluster, If the destination is indeed within its Cluster, it shall respond by a Route Response message, back propagation towards the source will define which route is the shortest between the source and the destination).
	KRCMARICIC-BARACKOV discloses all aspects of the claimed invention, except a network device in a cloud computing system, including a first blockchain component that is one of a plurality of blockchain components forming a blockchain system, cause said processor to perform operations comprising generating a multicast address including a multicast group identifier.
	Lohe is the same field of invention teaches a network device in a cloud computing system(page 54, par(0503), line 10-15, public cloud computing resources allowing for the serving), 
	including a first blockchain component that is one of a plurality of blockchain components forming a blockchain system, cause said processor to perform operations comprising generating a multicast address including a multicast group identifier(page 26, par(0283), line 1-15, identifies the appropriate blockchain that was recorded at a time of the transaction identified in the tuple and retrieves the corresponding transactions from the appropriate blockchains(plurality of blockchains) by searching using the query target's address).
KRCMARICIC-BARACKOV and Lohe are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the plurality of blockchain components forming a blockchain system, of dynamic discovery of another blockchain component of the blockchain system the teaching of KRCMARICIC-BARACKOV to include the identifies the appropriate blockchain that was recorded at a time of the transaction identified in the tuple and retrieves the corresponding transactions from the appropriate blockchains the teaching of Lohe because it is providing both the signature and the public key which verifies the public key and also checks the signature against the public key.

	Regarding Claim 14, KRCMARICIC-BARACKOV discloses generating the multicast address includes determining the genesis block identifier that uniquely identifies the blockchain(page 18, par(0210 and 0217), line 1-20, see Fig 23 shows,  generate a new genesis has value, prepare  SDL records, par (0306-0307), line 1-20, Routing in such ad-hoc networks deployed using the SDL is performed using "ClusterCast", a fully distributed multicast routing); and
	determining the multicast group identifier based at least in part on the
 (page 18, par (0210 and 0217), line 1-20, see Fig 23 shows, generate a new genesis has value, prepare SDL records, par (0306-0307), line 1-20, Routing in such ad-hoc networks deployed using the SDL is performed using "ClusterCast", a fully distributed multicast routing, back propagation towards the source will define which route is the shortest between the source and the destination).

	Regarding Claim 15, KRCMARICIC-BARACKOV discloses all aspects of the claimed invention, except generating the multicast address further includes determining a type of a blockchain component and an implementation name of a blockchain component; and wherein determining the multicast group identifier is further based on the type of the blockchain component and the implementation name of the blockchain component.
	Lohe is the same field of invention teaches generating the multicast address further includes determining a type of a blockchain component and an implementation name of a blockchain component(page 33, par(0346), line 1-15, the smart contract may be generated by converting the determined contract data into the compatible format, he smart contract may be stored in an arbitrary 80-byte header one may be allowed to send in a blockchain transaction, the header containing smart contract information recorded in the blockchain in an XML format(wherein XML format is the type of the blockchain)); 
	and wherein determining the multicast group identifier is further based on the type of the blockchain component and the implementation name of the blockchain component(page 33, par(0346), line 1-15, the smart contract may be generated by converting the determined contract data into the compatible format, he smart contract may be stored in an arbitrary 80-byte header one may be allowed to send in a blockchain transaction, the header containing smart contract information recorded in the blockchain in an XML format(wherein XML format is the type of the blockchain) data associated with the Authority B(wherein Authority B is multicast identifier)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are:
Carver et al. (US 20190199516, Jun. 27, 2019) teaches Viewpoint High Performance Distributed system of Record with Cryptographic service support..

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL ZAIDI whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 




/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464